DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 10/12/2021. Claims 1-18 remain pending and are under consideration.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
	
Response to Amendment and Arguments
The amendment filed 10/12/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to claims 1-18.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to claims 1-18.  Therefore, the rejection has been withdrawn.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “determine, starting at a lowest level of a query operator tree representation of a query of data stored in one or more table partitions within a plurality of operator execution locations for a first partitioned physical query operator in the query operator tree, a partition-wise placement cost based on a cost attribute of each of the one or more table partitions associated with the first partitioned physical query operator and a partition-wise placement cost of any child physical query operator of the first partitioned physical query operator, the first partitioned physical query operator operating on the one or more table partitions within the plurality of operator execution locations and the partition-wise placement cost for each of the one or more table partitions including a cost attribute for each of the plurality of operator execution locations and a transfer cost for the first partitioned physical query operator; determine a placement cost for the first partitioned physical query operator for each of the plurality of operator execution locations based on a consolidation of the determined partition- wise placement costs for the first partitioned physical query operator; determine, for a logical query operator associated with the first partitioned physical query operator, a merged placement cost for each of the plurality of operator execution locations, the merged placement cost including an indication of the physical query operator having a lowest cost value with and without the transfer cost of the partition-wise placement cost for the first logical query operator; and determine an execution location for the first partitioned physical query operator based on the determined partition-wise placement cost for the first partitioned physical query operator by traversing the query operator tree starting from a highest level down to the lowest level of the query operator tree”. The prior art below does not teach nor suggest selecting between operators at each level of a query tree; determining the execution location by traversing the tree top down for each logical 
The closest prior art of record, Kim et al. (US 2015/0149442) teaches a method of query optimization for improved selection of node locations for performing operations in a distributed database. Multiple sub-plans include different distributions of node locations of a plurality of operators among the plurality of nodes. An optimal plan having a lowest total minimum global cost is selected from the multiple sub-plans (¶ [0005]). The method can also include tracking, for each operator of the plurality of operators, at least one of a best sub-tree cost for each node location, child locations corresponding to the best sub-tree costs; and child plans corresponding to the best sub-tree costs (¶ [0033]). 
Shankar et al. (US 2014/0164353) teaches performing both top-down and bottom-up query optimization (abstract). Shankar et al. additionally teaches performing cost estimation related to a partition (Determining a cost can be based on, for example, the type of logical operation, added movement operators, and partitioning column, ¶ [0065]).
Wen et al. (US 2018/0314733) teaches a method of query optimization where a database server receives a set of operations for a query, where the received set of operations may be represented as operation nodes within a data structure that represents each data processing step for the query. The database server calculates an operation cost and decides an operation type for each operation node in the set of operations (¶ [0014]). Wen et al. additionally discloses a processing time analysis algorithm that first determines the operation cost for each database operation within the query plan and then determines the overall query cost based upon each of the database operations and their respective dependencies on other database operations within the query plan (¶ [0024]).  Certain database 
Li et al. (US 2016/0371328) teaches selection of an access method for query optimization. Optimizer 124 evaluates the most efficient way to execute a query within a constraint or a set of constraints such as processing time for optimization, cost for optimization, a set number of possible execution paths evaluated, a pre-determined configured level of optimization or a user determined level of optimization for query optimization. Optimizer 124 includes partition access method module 125. When optimizer 124 determines that partition tables are utilized or accessed in query optimization, optimizer 124 sends the query to partition access method module 125, and in response, receives from partition access method module 125 an access method (e.g., index scan or table scan) for each partition in the partition table or tables. Optimizer 124 selects an access path for the query based, at least in part, on the lowest cost access path for a query (¶ [0017]).  
The specific limitations “determine, starting at a lowest level of a query operator tree representation of a query of data stored in one or more table partitions within a plurality of operator execution locations for a first partitioned physical query operator in the query operator tree, a partition-wise placement cost based on a cost attribute of each of the one or more table partitions associated with the first partitioned physical query operator and a partition-wise placement cost of any child physical query operator of the first partitioned physical query operator, the first partitioned physical query operator operating on the one or more table partitions within the plurality of operator execution locations and the partition-wise placement cost for each of the one or more table partitions including a cost attribute for each of the plurality of operator execution locations and a transfer cost for the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        12/17/2021

/David T. Brooks/Primary Examiner, Art Unit 2156